            Case 1:18-cr-00293-GLR Document 43 Filed 10/12/18 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                          *
                                                  *
       v.                                         *       CRIMINAL NO. GLR-18-293
                                                  *
MARIA DENISE GANGLER,                             *
                                                  *
                Defendant.                        *

                          MOTION FOR ORDER OF FORFEITURE

       1.       The United States of America, by its counsel, hereby moves pursuant to Federal

Rule of Criminal Procedure 32.2(b)(1)(A) for an Order of Forfeiture.

       2.       On June 26, 2018, defendant Maria Denise Gangler (“Gangler”) pled guilty to

Count One of the Indictment, which charged her with conspiracy to commit bankruptcy fraud, in

violation of 18 U.S.C. Section 371. In the plea agreement, the defendant stipulated to the entry

of an order of forfeiture as to “all property constituting, derived from, or traceable to the gross

proceeds obtained directly or indirectly as a result of this offense, which the parties stipulate

consists of $14,000 in U.S. currency with Bank of Ocean City money wrappers dated September

2012, which was seized by law enforcement on October 25, 2017.”

       3.       Rule 32.2(b)(1) provides: “If the court finds that property is subject to forfeiture,

it must promptly enter a preliminary order of forfeiture setting forth the amount of any money

judgment . . . .” According to subsection (b)(3) of that Rule, “[a]t sentencing . . . the order of

forfeiture becomes final as to the defendant and must be made a part of the sentence and be

included in the judgment.”

       4.       The Court’s order shall “authorize[ ] the Attorney General . . . to seize the specific

property subject to forfeiture.” Fed. R. Crim. P. 32.2(b)(3).



                                                  1
            Case 1:18-cr-00293-GLR Document 43 Filed 10/12/18 Page 2 of 3



       5.       WHEREFORE, the United States respectfully requests that the Court enter a

criminal forfeiture against $14,000 in U.S. currency with Bank of Ocean City money wrappers

dated September 2012, which was seized by law enforcement on October 25, 2017. A proposed

Order of Forfeiture is submitted herewith for the convenience of the Court.

                                             Respectfully submitted,

                                             Robert K. Hur
                                             United States Attorney


                                      By:    _______/s/_________________
                                             Harry M. Gruber
                                             Assistant United States Attorney
                                             36 South Charles Street, 4th Floor
                                             Baltimore, Maryland 21201
                                             (410) 209-4800

Dated: October 12, 2018




                                                2
         Case 1:18-cr-00293-GLR Document 43 Filed 10/12/18 Page 3 of 3



                                CERTIFICATE OF SERVICE

       This is to certify that a copy of this motion was filed and delivered via email to the ECF

email address of record for defendant’s counsel.




                                                     /s/
                                             Harry M. Gruber
                                             Assistant United States Attorney




                                                   3
